Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered June 5, 1992, convicting him of rape in the first degree, attempted robbery in the first degree, sodomy in the first degree (two counts), and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While we agree with the defendant that the Supreme Court erred when it questioned the defendant about his pretrial *689silence (see, People v De George, 73 NY2d 614; People v Conyers, 52 NY2d 454; People v Gluckowski, 174 AD2d 752), the error was harmless given that the court sustained defense counsel’s objection to the questioning and directed the jury to disregard it, and in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Gluckowski, supra).
Contrary to the defendant’s contention that the Supreme Court penalized him for invoking his Fifth Amendment privilege, we find that the court’s charge was proper and essentially paralleled the model Criminal Jury Instructions regarding a defense witness’s invocation of the privilege on matters collateral to the charges against the defendant (see, 1 CJI[NY] 7.14, at 289).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Copertino and Hart, JJ., concur.